[Cite as State ex rel. Dudley, 2013-Ohio-2920.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 99828



                             STATE OF OHIO, EX REL.
                                 EDDIE DUDLEY

                                                                RELATOR

                                                   vs.

                        JUDGE BRENDAN J. SHEEHAN
                                                                RESPONDENT




                                           JUDGMENT:
                                           WRIT DENIED


                                            Writ of Mandamus
                                            Motion No. 464840
                                            Order No. 465708


        RELEASE DATE: June 28, 2013
FOR RELATOR

Eddie Dudley
Inmate No. 582-483
Lorain Correctional Institution
2075 South Avon-Belden Road
Grafton, Ohio 44044


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
By: James E. Moss
Assistant County Prosecutor
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
FRANK D. CELEBREZZE, JR., J.:

       {¶1} On April 25, 2013, the relator, Eddie Dudley, commenced this mandamus

action against the respondent, Judge Brendan J. Sheehan, to compel him to rule on

Dudley’s motions for a monthly installment plan, filed on December 14, 2012, in the

underlying cases, State v. Dudley, Cuyahoga C.P. Nos. CR-500587, CR-500881,

CR-530921, and CR-532408. On May 9, 2013, the respondent moved for summary

judgment on the grounds of mootness. Attached to the dispositive motion were certified

copies of April 29, 2013 journal entries denying Dudley’s subject motions in each of the

underlying cases. Dudley did not oppose the summary judgment motion. The journal

entries establish that Dudley has received his requested relief, rulings on his motions.

This action is therefore moot.

       {¶2} Accordingly, the court grants the respondent’s motion for summary judgment

and denies the application for a writ of mandamus. Respondent to pay costs; costs

waived. The clerk is directed to serve upon the parties notice of this judgment and its

date of entry upon the journal. Civ.R. 58(B).

       {¶3} Writ denied.



FRANK D. CELEBREZZE, JR., JUDGE

MELODY J. STEWART, A.J., and
SEAN C. GALLAGHER, J., CONCUR